Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments to remove the limitation “into channels of the substrate monolith” from Claims 15 and 16 raise new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments directed to the proposed amendments have been fully considered but are moot because the amendments are not entered, as discussed above.

Applicant other arguments, filed 1/26/2022, have been fully considered and are not persuasive.

Applicant argues one of ordinary skill in the art would not have found it obvious to make the modification of Goshima with Ampo based on the poor results recognized in Ampo, the need for substrate movement in Ampo which is not compatible with Goshima, and Ampo’s leveling approach would lead to problems in Goshima.  In response to applicant's argument that the structure of Ampo In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Goshima teaches ultrasound application being suitable for fluid leveling.  As Ampo teaches contactless airborne ultrasonic waves being desirable for fluid leveling, one of ordinary skill in the art would have been motivated to modify the ultrasound application of Goshima to include contactless airborne ultrasonic waves as suggested by Ampo.  

Applicant argues the present invention achieves leveling while avoiding unwanted levels of disruption in washcoat suspension characteristics and penetration of washcoat into the substrate prior to desired point of time of the suction and/or pressure coating step. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., level of disruption in washcoat suspension characteristics and amount of penetration prior to the suction/pressure step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues Ampo and Yoshiyuki are involved with a fundamentally different application area involving resin application in its final support state.  Applicant argues Yoshiyuki is concerned with different problems than Goshima.  In response to applicant's argument that Ampo and Yoshiyuki is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Regardless of the surface on which the leveling occurs, Goshima, Yoshiyuki, and Ampo are all concerned with the problem of fluid leveling.  Fluid leveling is the problem with which applicant was concerned.

Applicant argues the thickness limitations of Claim 1 and 13 are directed to the thickness of the suspension placed on the substrate before the stage of substrate application.  Applicant argues the discussion as to the length of the Suzuki substrate’s honeycomb as representing a correlation associated with the washcoat thickness level is not applicable when considering the entirely different nature of Suzuki with respect to Goshima. Applicant argues Suzuki teaches a technique that is entirely different than Goshima.  In response to applicant's argument that the technique of Suzuki cannot be bodily incorporated into the method of Goshima, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The present claims do not clarify that the recited thickness is a thickness of the washcoat suspension before the vacuum/pressure application.  Suzuki teaches suitable dimensions for honeycombs in washcoating processes, and correlating washcoat thicknesses. One of ordinary skill in the art would have been motivated to modify the thickness of Goshima with these known dimensions in the art, as taught in Suzuki.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712